Table of Contents Exhibit Maguire Properties, Inc. Supplemental Operating and Financial Data First Quarter Table of Contents PAGE Corporate Data 1 Quarterly Highlights 2 Investor Information 3 Common Stock Data 5 Consolidated Financial Results 6 Financial Highlights 7 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Discontinued Operations 11 MMO Unconsolidated JointVenture Statements of Operations 12 Funds from Operations 13 Adjusted Funds from Operations 14 Reconciliation of Earnings before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 15 Capital Structure 16 Debt Summary 17 MMO JointVenture Debt Summary 19 Debt Maturities 20 MMO Joint Venture Debt Maturities 21 Portfolio Data 22 Same Store Analysis 23 Portfolio Overview 24 Portfolio Geographic Distribution 28 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 29 Major Tenants — Office
